14‐2423 
        Lawrence v. Ramseur 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 10th day of June, two thousand fifteen. 
                                           
        PRESENT:  RICHARD C. WESLEY, 
                      PETER W. HALL, 
                      SUSAN L. CARNEY, 
                                   Circuit Judges. 
        ____________________________________________  
         
        DAVID LAWRENCE, 
         
                                   Plaintiff‐Appellant, 
         
                      ‐v.‐                                        No. 14‐2423 
         
        CRAIG RAMSEUR, individually and in his 
        official capacity as Court Attorney Referee, 
        WANDA WARDLAW MATTHEWS, 
        individually and in her official capacity as Court 
        Attorney Referee,  
         
                                   Defendants‐Appellees. 
        ____________________________________________  
 
FOR APPELLANT:         David Lawrence, pro se, Valley Stream, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 

New York (Kuntz, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Plaintiff‐Appellant David Lawrence (“Lawrence”), proceeding pro se, 

appeals from the District Court’s judgment sua sponte dismissing his 42 U.S.C. 

§ 1983 complaint.  We assume the parties’ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

       Lawrence filed this action against two state court officials alleging that the 

state court’s entry of a temporary order of protection against him violates his 

constitutional rights and seeking the order’s dismissal and other related relief.  

The District Court sua sponte dismissed his complaint, concluding that the 

abstention doctrine under Younger v. Harris, 401 U.S. 37 (1971), deprived the 

court of subject matter jurisdiction.  We review de novo a district court’s dismissal 

pursuant to 28 U.S.C. § 1915(e)(2).  Giano v. Goord, 250 F.3d 146, 149–50 (2d Cir. 




                                          2
2001).  Moreover, we are free to affirm a decision on any grounds supported in 

the record, even if it is not one on which the District Court relied.  Thyroff v. 

Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006).   

       While a pro se complaint “must be construed liberally to raise the strongest 

arguments it suggests,” it must nonetheless “state a plausible claim for relief.”  

Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (internal quotation marks 

omitted); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. 

Iqbal, 556 U.S. 662, 679 (2009).  Here, Lawrence fails to plausibly allege facts 

sufficient to state a federal claim.1  Cf. Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 

1999); Gonzaga Univ. v. Doe, 536 U.S. 273, 282 (2002).  We have considered all of 

Lawrence’s remaining arguments and find them to be without merit.  

Accordingly, for the reasons set forth above, the judgment of the District Court is 

AFFIRMED. 

                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                            




1
 In addition, Lawrence sporadically reargues points that he raised in a previous, related 
appeal.  We dismissed that appeal, also pursuant to 28 U.S.C. § 1915(e), because “it 
lack[ed] an arguable basis in law or fact.”  Lawrence v. Hoyos, No. 14‐959, Doc. No. 21 (2d 
Cir. June 20, 2014).


                                               3